Citation Nr: 0833768	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for essential 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for paresthesia of the 
right fingers, claimed as peripheral neuropathy, to include 
as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for paresthesia of the 
left fingers, claimed as peripheral neuropathy, to include as 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for paresthesia of the 
right toes, claimed as peripheral neuropathy, to include as 
secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for paresthesia of the 
left toes, claimed as peripheral neuropathy, to include as 
secondary to service-connected diabetes mellitus.

7.  Entitlement to service connection for renal artery 
atherosclerotic disease, status post stent placement with 
acute episode of renal failure, to include as secondary to 
service-connected diabetes mellitus.

8.  Entitlement to service connection for coronary artery 
disease (CAD) , to include as secondary to service-connected 
diabetes mellitus.

9.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.

10.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and he is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  Skin cancer was not manifest during service, was not 
manifest within one year of separation, and any current 
diagnosis of skin cancer is not attributable to service, to 
include exposure to herbicides including Agent Orange.  

3.  Hypertension was not manifest during service, was not 
manifest within one year of separation, and the current 
diagnosis of hypertension is not attributable to service or 
to the veteran's service-connected diabetes mellitus.

4.  Paresthesia of the right fingers is not attributable to 
service or to the veteran's service-connected diabetes 
mellitus.  

5.  Paresthesia of the left fingers is not attributable to 
service or to the veteran's service-connected diabetes 
mellitus.  

6.  Paresthesia of the right toes is not attributable to 
service or to the veteran's service-connected diabetes 
mellitus.  

7.  Paresthesia of the left toes is not attributable to 
service or to the veteran's service-connected diabetes 
mellitus.  

8.  Renal artery atherosclerotic disease was not manifest 
during service, was not manifest within one year of 
separation, and the current diagnosis of renal artery 
atherosclerotic disease is not attributable to service or to 
the veteran's service-connected diabetes mellitus.

9.  CAD was not manifest during service, was not manifest 
within one year of separation, and the current diagnosis of 
CAD is not attributable to service or to the veteran's 
service-connected diabetes mellitus.

10.  Erectile dysfunction is not attributable to service or 
to the veteran's service-connected diabetes mellitus.  

11.  The veteran's diabetes mellitus is manageable by a 
restricted diet; the evidence does not show that the veteran 
requires insulin or hypoglycemic agents.


CONCLUSIONS OF LAW

1.  Skin cancer, to include as secondary to herbicide 
exposure, was not incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Hypertension, to include as secondary to the service-
connected disability of diabetes mellitus type II, was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred or aggravated therein, or by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

3.  Paresthesia of the right fingers, claimed as peripheral 
neuropathy, to include as secondary to the service-connected 
disability of diabetes mellitus type II, was not incurred in 
or aggravated by active service, or by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  Paresthesia of the left fingers, claimed as peripheral 
neuropathy, to include as secondary to the service-connected 
disability of diabetes mellitus type II, was not incurred in 
or aggravated by active service, or by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Paresthesia of the right toes, claimed as peripheral 
neuropathy, to include as secondary to the service-connected 
disability of diabetes mellitus type II, was not incurred in 
or aggravated by active service, or by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  Paresthesia of the left toes, claimed as peripheral 
neuropathy, to include as secondary to the service-connected 
disability of diabetes mellitus type II,  was not incurred in 
or aggravated by active service, or by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

7.  Renal artery atherosclerotic disease, status post stent 
placement with acute episode of renal failure, to include as 
secondary to the service-connected disability of diabetes 
mellitus type II, was not incurred in or aggravated by 
service and may not be presumed to have been incurred or 
aggravated therein, or by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

8.  CAD, to include as secondary to the service-connected 
disability of diabetes mellitus type II, was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred or aggravated therein, or by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

9.  Erectile dysfunction, to include as secondary to the 
service-connected disability of diabetes mellitus type II, 
was not incurred in or aggravated by active service, or by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

10.  The criteria for an initial rating higher than 10 
percent for diabetes mellitus type II are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.84, 4.119, Diagnostic 
Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arise from claims 
for service connection for diabetes, hypertension, 
paresthesia (claimed as peripheral neuropathy), renal artery 
atherosclerotic disease (claimed as renal failure), CAD, and 
erectile dysfunction, all as secondary to diabetes mellitus, 
in April 2006.  In May 2006, prior to its adjudication of 
this claim, the RO provided notice to the claimant regarding 
the VA's duty to notify and to assist.  Specifically, the 
VCAA notification: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; and 
(3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  See Pelegrini II.  
Thus, the Board finds that the content and timing of the May 
2006 notice comports with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  To that end, the VCAA letter in this case did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date should the claim for 
service connection be granted.  In a September 2006 rating 
decision, the RO granted service connection for diabetes, and 
the issue on appeal concerns the claim of entitlement to a 
higher evaluation for this now service-connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for diabetes in 
a September 2006 rating decision and assigned an initial 
10 percent disability rating effective April 14, 2006 (date 
of claim).  Therefore, the VCAA letter served its purposes in 
that it provided section 5103(a) notice of the claimant; and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's October 2006 notice of disagreement (NOD), 
the claimant took issue with the initial 10 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an 
October 2006 statement of the case which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

Further, because the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating for diabetes, and that the preponderance of the 
evidence is against the claim of service connection for the 
veteran's claimed disorders, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess.

With respect to the issues of service connection for service 
connection for hypertension, paresthesia, renal artery 
atherosclerotic disease, CAD, and erectile dysfunction, the 
Board notes that the veteran has undergone a VA examination 
in conjunction with these claims for service connection.  
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
veteran's condition since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The VA examination report is thorough, 
the examination in this case is adequate upon which to base a 
decision, and the records satisfy 38 C.F.R. § 3.326.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained regarding the issue 
of skin cancer.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In this case, the Board finds that a VA examination is not 
necessary to determine whether skin cancer is related to his 
period of honorable service, as the standards of the Court's 
recent decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, as explained below, the veteran has presented no 
competent medical evidence of an in-service injury or disease 
and none is evident from the service medical records.  
Although the veteran's VA medical history notes treatment for 
skin cancer post service, none of his service medical records 
show treatment for skin cancer.  In light of these findings, 
the second and third prongs of McLendon have not been met.  
Any physician rendering an opinion of necessity would be 
required to rely on the veteran's own statement as to what 
transpired in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); but see Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (emphasizing that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion is based on a history provided by the 
veteran; rather, the Board must assess the veteran's 
credibility in reporting the statements to the medical 
examiner).  A medical nexus opinion, under the circumstances 
presented in this case, is not warranted, as there is no 
competent evidence that the veteran's post service skin 
cancer is related to his active service.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Legal Criteria

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Claims for Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as skin cancer, hypertension, 
renal artery disease, and CAD, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Skin cancer

The veteran seeks service connection for skin cancer due to 
exposure to herbicides, even though the scientific community, 
such as the National Academy of Sciences (NAS), has not found 
a definite link between herbicide exposure and the onset of 
skin cancer.

The Board notes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Regarding whether his skin cancer is related to exposure to 
herbicides (Agent Orange) in service, the veteran's service 
records clearly demonstrate he served in the Republic of 
Vietnam during the required period.  He is presumed to have 
been exposed to Agent Orange in service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii).  The regulations, however, do not 
provide presumptive service connection for skin cancer based 
on exposure to Agent Orange.  38 C.F.R. § 3.307, 3.309.  The 
VA Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 57586-57589 (1996).

The Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for skin cancer.  See Notice, 68 Fed. Reg. 27,630- 41 (May 
20, 2003).  This determination was made by the Secretary in 
conjunction of research and studies performed by the NAS.  
Conversely, the Secretary determined, based on sound medical 
and scientific evidence, that a positive association (i.e., 
where the credible evidence for the association was equal to 
or outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).  However, skin cancer was specifically 
noted as a disease which does not qualify for an Agent Orange 
presumption.  See Update 1996.  

The Federal Circuit, however, has determined that an 
appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding the issue of direct service connection, the Board 
notes that the veteran's service medical records are negative 
for any findings or diagnosis of skin cancer.  Post service, 
a medical report from January 1997 noted two lesions on the 
veteran's forehead and two on his nose.  They were pigmented 
and small.  An August 2005 VA outpatient report noted skin 
lesions on the nose and back and referred the veteran for a 
dermatology consultation.  It was further noted that the 
veteran had a history of skin cancer.

Although the veteran's medical record suggests a history of 
skin cancer, the veteran has failed to submit any medical 
evidence to support an etiological nexus linking any skin 
cancer diagnosis to his period of active service.  VA 
outpatient records are also negative for a causal link.  The 
veteran has not presented any competent medical evidence that 
connects any diagnosis of skin cancer to service, or to the 
exposure to Agent Orange in service.  Combee v. Brown, supra.  
In short, there is simply no medical evidence of record 
supporting a diagnosis of a skin cancer in service or within 
one year thereafter, nor a causal connection between the 
veteran's exposure to herbicides during service and any 
current skin cancer.

The Board has considered the veteran's assertions that his 
history of skin cancer is a result of exposure to Agent 
Orange in service.  However, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).; see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board cannot grant service connection 
for a history of skin cancer based on his statements alone.

Following service, the Board notes that the record is 
negative for a diagnosis of skin cancer during the one-year 
presumptive period.  Further, the veteran did not make any 
claim for VA benefits at that time or until 2006.  A 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim.  Shaw v. Principi, 3 
Vet. App. 365 (1992).  As noted, medical evidence of record 
does not contain an etiological link between any diagnosis of 
skin cancer and active service.  Therefore, evidence of 
record does not support the veteran's claim, nor does the 
lack of any claim as made by the veteran for many years 
following active duty.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for skin cancer.  In 
reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case.  See Gilbert.  

Hypertension, Paresthesia of the bilateral hands and feet, 
Renal artery atherosclerotic disease, CAD, and Erectile 
dysfunction

The veteran filed a claim for service connection for 
hypertension, paresthesia (claimed as peripheral neuropathy), 
renal artery atherosclerotic disease (claimed as renal 
failure), CAD, and erectile dysfunction, all as secondary to 
diabetes mellitus, in April 2006.  Although the veteran has 
claimed service connection for these disorders on a secondary 
basis, direct service connection will be discussed as well.  

To that end, the veteran's service medical records are silent 
for complaints, diagnoses, or treatment for hypertension.  
During his period of active duty, the veteran's blood 
pressure was 118/80 on induction in July 1969, 102/70 in 
September 1970, 104/60 in June 1971, and 130/84 in November 
1972.  Although instances of elevated blood pressure were 
noted, his service medical records are silent as to any 
treatment or diagnosis of hypertension. 

The veteran's service medical records are also silent for 
complaints, diagnoses, or treatment for paresthesia of the 
bilateral fingers and/or bilateral toes, renal artery 
atherosclerotic disease, CAD, and erectile dysfunction.  

Following the veteran's separation from service, the veteran 
reported that he was originally diagnosed with hypertension 
in approximately 1996.  His hypertension medication was 
increased in October 2000, and a December 2000 VA treatment 
report noted uncontrolled hypertension.  In May 2001, it was 
noted that the veteran's hypertension was well-controlled.  A 
VA outpatient report from November 2001 also noted the 
veteran's diagnosis of hypertension and increased his 
medication at that time.

A June 2006 VA examiner reported that the veteran's 
hypertension had been diagnosed 10 years prior.  The 
veteran's medical records revealed oral treatment for 
hypertension since that time.  The examiner noted that the 
veteran's diagnosis of hypertension predated his diagnosis of 
diabetes.  Therefore, the examiner opined that the veteran's 
hypertension was less likely than not related to his 
diabetes.  The examiner went on to note that a previous 
episode of malignant hypertension and renal failure would 
also not have been secondary to his diabetes mellitus, based 
on the widespread distribution of the veteran's 
atherosclerotic vascular disease.  Further, the examiner 
stated that the veteran's hypertension was not aggravated by 
his diabetes.  In fact, the veteran's medications have been 
reduced, with improved control of his high blood pressure.

During the veteran's June 2006 VA examination, the veteran 
reported that he had numbness and tingling in the second, 
third, and fourth digit of his hands, bilaterally, and in all 
ten toes.  He stated that the symptoms began in 2003, that 
the symptoms had persisted since that time, and that he had 
no treatment for this condition.  The veteran was a truck 
driver, and he noted that the symptoms would worsen when he 
released his grip on the steering wheel.  The veteran stated 
that he was informed that this condition was secondary to his 
diabetes.  However the examiner noted that the veteran's 
report of onset for paresthesia predated his diagnosis of 
diabetes by two years.  Therefore, the examiner opined that 
the veteran's paresthesia was less likely than not related to 
his diabetes.  Because the veteran stated that the disorder 
had been progressive since its inception, the examiner stated 
that the veteran's paresthesia was not aggravated by his 
diabetes.  Finally, the examiner reported that concurrent 
symptoms of paresthesia in the fingers and toes were not 
compatible with the natural progression of a disorder 
stemming from diabetes mellitus, and that paresthesia would 
be unusual in someone whose diabetes was controlled by diet 
alone.

Regarding the veteran's diagnosis of renal artery 
atherosclerotic disease, the June 2006 VA examiner noted that 
the veteran had an acute episode of renal failure in January 
2006.  Diagnostic studies and an aortogram identified renal 
artery atherosclerosis at that time.  A stent was placed in 
the veteran's left renal artery.  Since that time, his 
hypertension medication had been cut in half.  The examiner 
noted a history of significant vascular disease, to include 
an aortobifemoral bypass in 2002.  At that time, the 
veteran's vascular condition was described as severe.  The 
veteran also had a right carotid artery bruit, which was 
studied in January 2006.  According to the veteran, that 
study revealed a 30 percent obstruction on the right side.  
The examiner stated that the veteran had significant risk 
factors for developing arteriosclerosis.  These included age, 
hypertension, diabetes mellitus, a lipid disorder, and 
smoking.  Only two out of a total of 12 risk points were 
contributed from diabetes.  The examiner noted that it was 
unlikely that the veteran's renal disorder was secondary to 
his diabetes, considering the widespread distribution of the 
disease.

Following a review of the veteran's VA medical history, the 
examiner noted that the veteran had CAD.  The examiner 
further noted that the veteran's treatment history recorded 
that the veteran had undergone a coronary artery bypass 
graft.  However, the examiner was unable to locate any 
records to confirm that procedure.  The veteran reported a 
heart condition since the mid-1990's, treated with medication 
since that time.  The veteran noted resting chest pain every 
one to two weeks, relieved by sitting down.  However, a VA 
cardiac diagnostic evaluation in 2002 revealed normal 
findings.  The veteran denied having a heart attack, pain on 
exertion, angina, or the use of nitroglycerin.  Based on the 
veteran's statement that his heart condition had existed 
since the mid-1990's, that diagnosis would predate the 
diagnosis of diabetes.  Therefore, the examiner stated that 
the veteran's CAD was less likely than not secondary to, or 
aggravated by, diabetes.

The veteran reported that his symptoms of erectile 
dysfunction began around 1996.  The veteran had not attempted 
any type of treatment during that time.  The examiner noted 
that, because the veteran was originally diagnosed with 
diabetes mellitus in 2005, the veteran's erectile dysfunction 
predated that diagnosis.  Therefore, the examiner opined that 
the veteran's erectile dysfunction was less likely than not 
related to his diabetes.  The examiner went on to note that, 
because the veteran never attempted treatment, his erectile 
dysfunction had not been aggravated by his diabetes.  

Although the veteran has satisfied the first criterion 
necessary to establish direct service connection for 
hypertension, paresthesia, renal artery atherosclerotic 
disease, CAD, and erectile dysfunction, namely a current 
diagnosis thereof, he has failed to demonstrate that he 
suffered from any of these disorders during his period of 
active duty or, in the case of hypertension, renal artery 
disease, and CAD, within one year thereafter.  Further, the 
veteran's record is silent as to an etiological nexus linking 
any of his claimed disorders to his military service.

Further, although the veteran is currently service connected 
for diabetes mellitus, the record is silent for a medical 
nexus opinion stating that the veteran's hypertension, 
paresthesia, renal artery atherosclerotic disease, CAD, or 
erectile dysfunction were caused by, or aggravated by, his 
diabetes.

The Board further notes that the veteran submitted treatise 
evidence detailing the correlation between diabetes and 
hypertension, as well as renal and cardiovascular disorders.  
The Board has carefully considered these medical 
publications.  Medical treatise evidence can provide 
important support when combined with the pertinent opinion of 
a medical professional.  Similarly, medical treatise evidence 
could "discuss [] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, 
the aforementioned information is simply too general to make 
a causal link more than speculative in nature, or to outweigh 
the specific medical evidence in this case which is directly 
pertinent to the veteran.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).

The Board notes that, although the veteran believes that his 
disabilities were incurred secondary to his now-service-
connected diabetes, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  Espiritu.  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In sum, the competent evidence does not establish that 
hypertension, paresthesia, renal artery atherosclerotic 
disease, CAD, and erectile dysfunction began in service.  
According to the veteran himself during his June 2006 VA 
examination, here are no records of any complaints, findings, 
treatment, or diagnosis of hypertension until approximately 
1995, paresthesia in the fingers and toes until 2003, CAD in 
the mid-1990's, and erectile dysfunction in approximately 
1996.  Renal failure occurred in January 2006.  Therefore, 
the first evidence of symptomatology for any of these 
disorders occurred more than two decades after separation.  
This significant lapse of time is highly probative evidence 
against the veteran's claim of a nexus between these claimed 
disabilities and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a 
significant lapse in time between service and post- service 
medical treatment may be considered in the analysis of a 
service connection claim).  The most probative evidence 
establishes that these disabilities are not etiologically 
related to service, nor to the veteran's service-connected 
diabetes mellitus, as supported by the documentary record.  
Despite the veteran's contentions that his claimed disorders 
are secondary to his diabetes, the probative evidence weighs 
against service connection at this time.  

A review of the record revealed that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA) beginning December 23, 1991.  However, 
those benefits are for pulmonary conditions to include 
obstructive lung disease, emphysema, bronchitis, and asthma, 
and therefore has no bearing upon this decision.

Accordingly, the Board finds that the most probative evidence 
of record establishes that hypertension, paresthesia, renal 
artery atherosclerotic disease, CAD, and erectile dysfunction 
are not related to the veteran's period of service or to his 
service-connected diabetes mellitus.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

As noted, in the case of Fenderson v. West, 12 Vet. App 119 
(1999), the Court emphasized the distinction between a new 
claim for an increased evaluation of a service-connected 
disability and a case, such as this one, in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question is 
service-connected.  VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, a uniform rating is appropriate.

In this case, the veteran contends that his ongoing treatment 
for diabetes mellitus type II, currently rated at 10 percent 
disabling, is indicative of a higher disability rating.  
Diabetes mellitus is rated under Diagnostic Code 7913, which 
provides as follows: A 20 percent rating is warranted for 
diabetes requiring insulin and restricted diet; or oral 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is warranted for diabetes requiring insulin, restricted diet, 
and a regulation of activities.  A 60 percent rating requires 
the use of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, non-compensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A review of the veteran's VA outpatient records reveals 
ongoing treatment for diabetes.  July 2004 and August 2005 
reports noted that the examiners discussed the importance of 
regular exercise with the veteran.  A goal of 20-30 minutes 
of exercise per day was established in August 2005.  

During a June 2006 VA examination, it was noted that the 
veteran was originally diagnosed with diabetes mellitus in 
2005.  The veteran reported that he had been on diet control 
only; however, he then noted that he was not on a restricted 
diet.  Instead, the veteran attempted to pursue the American 
Diabetes Association's nutritional guidelines.  The veteran 
reported that he was asymptomatic at the onset of his 
disability, and that he remained asymptomatic.  Episodes of 
ketoacidosis were denied.  At the time of the examination, 
the veteran had not been hospitalized for diabetes.  The 
veteran reported a 10 pound weight loss over the prior six to 
seven months, but that the weight loss was stable.  No 
restrictions had been placed on his activities based on his 
blood sugar level.  No treatment was reported aside from 
treating his nutritional intake with caution.  Following the 
examination, the examiner noted that the veteran's diabetes 
was not manifested by a restricted or special diet, episodes 
of hypoglycemic reactions or ketoacidosis, or the restriction 
of strenuous activity.

The veteran's record is silent as to evidence that he 
currently suffers from diabetes requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted 
diet as contemplated by a higher disability evaluation.  

The Board notes that the veteran submitted treatise evidence 
from the Merck Manual of Diagnosis and Therapy pertaining to 
his diagnosis of diabetes.  The Board has carefully 
considered this medical publication.  Here, the 
aforementioned information does not serve to demonstrate that 
the veteran's diabetes requires insulin and restricted diet; 
or oral hypoglycemic agent and restricted diet.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's diabetes mellitus is 
not indicative of a higher disability rating at this time.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for skin cancer, to include 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for essential hypertension, 
to include as secondary to the service-connected disability 
of diabetes mellitus type II, is denied.  

Entitlement to service connection for paresthesia of the 
right fingers, claimed as peripheral neuropathy, to include 
as secondary to the service-connected disability of diabetes 
mellitus type II, is denied.

Entitlement to service connection for paresthesia of the left 
fingers, claimed as peripheral neuropathy, to include as 
secondary to the service-connected disability of diabetes 
mellitus type II, is denied.

Entitlement to service connection for paresthesia of the 
right toes, claimed as peripheral neuropathy, to include as 
secondary to the service-connected disability of diabetes 
mellitus type II, is denied.

Entitlement to service connection for paresthesia of the left 
toes, claimed as peripheral neuropathy, to include as 
secondary to the service-connected disability of diabetes 
mellitus type II, is denied.

Entitlement to service connection for renal artery 
atherosclerotic disease, status post stent placement with 
acute episode of renal failure, to include as secondary to 
the service-connected disability of diabetes mellitus type 
II, is denied.

Entitlement to service connection for coronary artery 
disease, to include as secondary to the service-connected 
disability of diabetes mellitus type II, is denied.

Entitlement to service connection for erectile dysfunction, 
to include as secondary to the service-connected disability 
of diabetes mellitus type II, is denied.

Entitlement to an initial rating in excess of 10 percent for 
diabetes mellitus type II is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


